DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV of Group A (corresponding to figures 10A-10C) and Species I of Group B (a cuter with the inclined surfaces separated into flat surfaces), in the reply filed on 9/27/2022 is acknowledged.
The examiner notes that claims 5, 7, & 10 have been included as part of the elected species.
Claim 5 recites "the cutting ridge is a rounded cutting ridge". This does not appear to be part of the elected embodiment of figs 10A-10C, and is only discussed with respect to figs 11A-11C (¶ 65 of the present case, both as-filed and in the pre-grant publication, US 2022/0003046). Therefore claim 5 is also withdrawn.
Claim 7 recites "the inclined surface comprises two cutting ridges intersecting at a cutting point on the cutting edge". This appears to be directed to the embodiment of figs 7A-7D with " the cutting ridges 541, 561 intersect the cutter periphery at the point 571" (¶ 60). The elected embodiment of figs 10A-10C does not have intersecting ridges: "…the three inclined flat surfaces do not interest at a point on the cutting surface" (¶ 64). Claim 8 depends from claim 7. Therefore, claims 7 & 8 are also withdrawn.
Claim 10 recites "two converging ridges and a central cutting ridge intersecting at a point away from the cutting edge". This appears to be directed to the embodiment of figs 8A-8C with "cutting ridge 541" intersecting with ridges 562 & 563 which "converge at a point 545" (¶ 62). The elected embodiment of figs 10A-10C "comprises three inclined flat surfaces which do not intersect at a point on the cutting surface" (¶ 44). Claims 11, 12, 14, & 15 depend from claim 190. Therefore claims 11, 12, 14, & 15 are also withdrawn.

Claim 6 is listed as "withdrawn" by Applicant. However the examiner notes that this appears to be a generic claim to the elected embodiment and the claim is considered on its merits with respect to the prior art below.

Claims 2, 5, 7, 8, 10, 11, 12, 14, 15, & 17-19 are withdrawn as being drawn to non-elected species. Claims 1, 3, 4, 6, & 21 are examined on their merits below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 4 recites "a profile angle at the trailing edge is larger than a profile angle at the cutting edge". Without improperly importing limitations into the claims from the specification (See MPEP §2111.01, subsection II; Applicant themselves also disclaim any limiting nature of the specification on the claims in ¶ 22) it is unclear what the "profile angles" of claim 4 are directed to. The specification calls elements 551, 552, 555, & 556 various "profile angles", but (A) these are not shown with respect to the elected embodiment, (B) fig 10B has angles β and γ, but also fig 10C has angle α, all of which are shown in profile (i.e. "profile angle"), and (C) assuming arguendo that β and/or γ are one of two claimed "profile angles" (either "at the trialing edge" or "at the cutting edge"), the other one of those two claimed profile angles is not shown. And the examiner again respectfully notes that the claim limitation hinges entirely on the nomenclature of "profile angle". Angle α is, objectively, a "profile angle", for example.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102933786 (Bilen), a copy of which is included with this action.
Independent claim 1: Bilen discloses a cutter ("cutting element 200" - figs 2A & 2B) comprising:
a substrate ("substrate 104" - ¶ 38);
an ultra-hard layer ("diamond table 102" - ¶ 38);
an inclined surface on top of the ultra-hard layer (fig 2B & angle α1); and
wherein the inclined surface slants downward from a cutting edge ("surface 204 (corresponding to 111 in FIG. 1)" - ¶ 74) to a trailing edge (206, fig 2B).

Claim 3. The cutter of claim 1, wherein the inclined surface comprises a cutting ridge (202, fig 2A) extending from the cutting edge (204, fig 2B) to the trailing edge (206, fig 2B) diametrically on top of the inclined surface (fig 2B) and two side surfaces slanting downward respectively from the cutting ridge ("two flat chamfered surface[s] 114" - ¶ 39) to a periphery of the inclined surface (fig 2B).

Claim 6. The cutter of claim 1, wherein the cutter height at the cutting edge (204, fig 2B) is taller than the cutter height at the trailing edge (206, fig 2B; 204 is clearly shown as being taller than 206).

Claim 21. The cutter of claim 1, wherein the ultra-hard layer is formed of polycrystalline diamond ("polycrystalline diamond table" - ¶ 14. See also ¶s 38, 49, & 65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN 102933786 (Bilen).
Claim 4. Bilen discloses all the limitations of the parent claims, and also shows in the figures a "profile angle at the trailing edge" (angle formed between 110 & 202 generally denoted by 206 in fig 2B) and "a profile angle at the cutting edge" (similar angle generally denoted fig 204). Figure 2B is a profile view of the cutter and 202 clearly forms angles at  the trailing and cutting edges thereof. This is similarly shown in fig 3B.

    PNG
    media_image1.png
    274
    377
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    311
    364
    media_image2.png
    Greyscale
While figure 2B and especially figure 3B (both reproduced here) clearly convey to the reader that the angle at the trailing edge (the rightward side as viewed in the figures) is larger than the angle at the cutting edge (the leftward side as viewed in the figures), drawings are not necessarily to scale (MPEP §2125, subsection II). That said, "the description of the article pictures can be relied on, in combination with the drawings, for what they would  reasonably teach one of ordinary skill in the art" (ibid).
The examiner respectfully asserts that, while not anticipatory under 102, figs 2B & 3B of Bilen clearly convey that the angle at the trailing end is larger than the angle at the cutting end. This is a biproduct of the sloping angle of the upper planar surface, defined by α1 & α2 in these figures. It would have been obvious to one of ordinary skill in the art at the time of filing to manufacture the cutter so as to generally match the figures, resulting in the claimed feature. Bilen clearly shows that the angle of the sloping surface is both variable and result effective. Further, this provides a "sharper" surface at the cutting edge. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676